Exhibit 10(p)

 

DPL INC.

SUPPLEMENTAL EXECUTIVE DEFINED CONTRIBUTION RETIREMENT PLAN

(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 

DPL Inc. adopted the DPL Inc. Supplemental Executive Defined Contribution
Retirement Plan on the terms and conditions described hereunder, originally
effective as of January 1, 2006.  The Plan is hereby amended and restated as of
December 31, 2007.

 


ARTICLE I - PREFACE


 


SECTION 1.1  EFFECTIVE DATE.  THE ORIGINAL EFFECTIVE DATE OF THE PLAN IS
JANUARY 1, 2006.  THE PLAN IS AMENDED AND RESTATED, EFFECTIVE DECEMBER 31, 2007.


 


SECTION 1.2  PURPOSE OF THE PLAN.  THE PURPOSE OF THIS PLAN IS TO PROVIDE
ADDITIONAL RETIREMENT BENEFITS BEYOND THE DOLLAR LIMITATION ON COMPENSATION
IMPOSED UNDER SECTION 401(A)(17) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”).


 


SECTION 1.3.  SECTION 409A OF THE CODE.  IT IS INTENDED THAT THE PLAN (INCLUDING
ALL AMENDMENTS THERETO) COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE,
SO AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY RETIREMENT BENEFIT ACCRUED
HEREUNDER IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH
SUCH AMOUNT WOULD OTHERWISE BE ACTUALLY DISTRIBUTED OR MADE AVAILABLE TO THE
PARTICIPANTS.  IT IS INTENDED THAT THE PLAN SHALL BE ADMINISTERED IN A MANNER
THAT WILL COMPLY WITH SECTION 409A OF THE CODE, INCLUDING REGULATIONS OR ANY
OTHER FORMAL GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY AND THE INTERNAL
REVENUE SERVICE WITH RESPECT THERETO (COLLECTIVELY, THE “409A GUIDANCE”).


 


SECTION 1.4.  INTERPRETATION.  FOR PURPOSES OF INTERPRETING THE PROVISIONS OF
THIS PLAN, THE SINGULAR SHALL INCLUDE THE PLURAL UNLESS OTHERWISE CLEARLY
REQUIRED BY THE CONTEXT.


 


ARTICLE II - DEFINITIONS


 


SECTION 2.1.  “ACCOUNT” MEANS THE NOTIONAL ACCOUNT MAINTAINED BY THE COMPANY IN
ACCORDANCE WITH SECTION 4.1.


 


SECTION 2.2.  “BENEFICIARY” MEANS THE PERSON OR PERSONS DESIGNATED BY THE
PARTICIPANT AS HIS OR HER BENEFICIARY UNDER THIS PLAN, IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE VII HEREOF.


 


SECTION 2.3.  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 

1

--------------------------------------------------------------------------------



 


SECTION 2.4.  “CHANGE OF CONTROL” MEANS THE CONSUMMATION OF ANY CHANGE OF
CONTROL OF THE COMPANY, OR ITS PRINCIPAL SUBSIDIARY, THE DAYTON POWER AND LIGHT
COMPANY (“DP&L”), OF A NATURE THAT WOULD BE REQUIRED TO BE REPORTED IN RESPONSE
TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) AS DETERMINED BY THE BOARD
IN ITS SOLE DISCRETION; PROVIDED THAT, WITHOUT LIMITATION, SUCH A CHANGE OF
CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(A)     ANY “PERSON” (AS SUCH TERM IS DEFINED IN  SECTIONS 13(D) OR 14(D)(2) OF
THE EXCHANGE ACT; HEREAFTER, A “PERSON”) IS ON THE DATE HEREOF OR BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY OR DP&L
REPRESENTING (I) 25% OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING STOCK OF THE COMPANY OR DP&L IF THE ACQUISITION OF SUCH
BENEFICIAL OWNERSHIP IS NOT APPROVED BY THE BOARD PRIOR TO THE ACQUISITION OR
(II) 50% OR MORE OF SUCH COMBINED VOTING POWER IN ALL OTHER CASES;


 

(I)     FOR PURPOSES OF THIS SECTION 2.4, THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL: (A) ANY ACQUISITION OF VOTING STOCK OF THE
COMPANY OR DP&L DIRECTLY FROM THE COMPANY OR DP&L THAT IS APPROVED BY A MAJORITY
OF THOSE PERSONS SERVING AS DIRECTORS OF THE COMPANY OR DP&L ON THE DATE OF THIS
PLAN (THE “ORIGINAL DIRECTORS”) OR THEIR SUCCESSORS (AS DEFINED BELOW), (B) ANY
ACQUISITION OF VOTING STOCK OF THE COMPANY OR DP&L BY THE COMPANY OR ANY
SUBSIDIARY, AND (C) ANY ACQUISITION OF VOTING STOCK OF THE COMPANY OR DP&L BY
THE TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY DPL OR ANY SUBSIDIARY (THE
TERM “SUCCESSORS” SHALL MEAN THOSE DIRECTORS WHOSE ELECTION OR NOMINATION FOR
ELECTION BY SHAREHOLDERS HAS BEEN APPROVED BY THE VOTE OF AT LEAST TWO-THIRDS OF
THE ORIGINAL DIRECTORS AND PREVIOUSLY QUALIFIED SUCCESSORS SERVING AS DIRECTORS
OF THE COMPANY OR DP&L, AS THE CASE MAY BE, AT THE TIME OF SUCH ELECTION OR
NOMINATION FOR ELECTION);

 

(II)     IF ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING STOCK OF THE COMPANY OR
DP&L AS A RESULT OF A TRANSACTION DESCRIBED IN CLAUSE (A) OF
SECTION 2.4(A)(I) ABOVE AND SUCH PERSON THEREAFTER BECOMES THE BENEFICIAL OWNER
OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE COMPANY OR DP&L REPRESENTING 1%
OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF THE COMPANY OR DP&L, OTHER THAN
IN AN ACQUISITION DIRECTLY FROM THE COMPANY OR DP&L THAT IS APPROVED BY A
MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS OR OTHER THAN AS A RESULT
OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION EFFECTED BY THE COMPANY
OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK OF THE COMPANY OR DP&L ARE TREATED
EQUALLY, SUCH SUBSEQUENT ACQUISITION SHALL BE TREATED AS A CHANGE IN CONTROL;

 

(III)     A CHANGE IN CONTROL WILL NOT BE DEEMED TO HAVE OCCURRED IF A PERSON IS
OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF THE VOTING STOCK OF THE
COMPANY OR DP&L AS A RESULT OF A REDUCTION IN THE NUMBER OF SHARES OF VOTING
STOCK OF THE COMPANY OR DP&L OUTSTANDING PURSUANT TO A TRANSACTION OR

 

2

--------------------------------------------------------------------------------


 

SERIES OF TRANSACTIONS THAT IS APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS
OR THEIR SUCCESSORS UNLESS AND UNTIL SUCH PERSON THEREAFTER BECOMES THE
BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE COMPANY OR DP&L
REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF THE COMPANY OR
DP&L, OTHER THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR
TRANSACTION EFFECTED BY THE COMPANY OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK
ARE TREATED EQUALLY; AND

 

(IV)     IF AT LEAST A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS
DETERMINE IN GOOD FAITH THAT A PERSON HAS ACQUIRED BENEFICIAL OWNERSHIP OF 25%
OR MORE OF THE VOTING STOCK OF THE COMPANY OR DP&L INADVERTENTLY, AND SUCH
PERSON DIVESTS AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN THE DATE, IF ANY,
SET BY THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS A SUFFICIENT NUMBER OF SHARES
SO THAT SUCH PERSON BENEFICIALLY OWNS LESS THAN 25% OF THE VOTING STOCK OF THE
COMPANY OR DP&L, THEN NO CHANGE OF CONTROL SHALL HAVE OCCURRED AS A RESULT OF
SUCH PERSON’S ACQUISITION; OR

 


(B)     THE COMPANY OR DP&L CONSUMMATES A MERGER OR CONSOLIDATION, OR
CONSUMMATES A “COMBINATION” OR “MAJORITY SHARE ACQUISITION” IN WHICH IT IS THE
“ACQUIRING CORPORATION” (AS SUCH TERMS ARE DEFINED IN OHIO REV. CODE § 1701.01
AS IN EFFECT ON DECEMBER 31, 1990) AND IN WHICH SHAREHOLDERS OF THE COMPANY OR
DP&L, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO ENTERING INTO SUCH AGREEMENT,
WILL BENEFICIALLY OWN, IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE MERGER,
CONSOLIDATION, COMBINATION OR MAJORITY SHARE ACQUISITION, SECURITIES OF THE
COMPANY OR DP&L OR ANY SURVIVING OR NEW CORPORATION, AS THE CASE MAY BE, HAVING
LESS THAN 50% OF THE “VOTING POWER” OF DPL OR DP&L OR ANY SURVIVING OR NEW
CORPORATION, AS THE CASE MAY BE, INCLUDING “VOTING POWER” EXERCISABLE ON A
CONTINGENT OR DEFERRED BASIS AS WELL AS IMMEDIATELY EXERCISABLE “VOTING POWER”,
EXCLUDING ANY MERGER OF DP&L INTO THE COMPANY OR OF THE COMPANY INTO DP&L;


 


(C)     THE COMPANY OR DP&L CONSUMMATES A SALE, LEASE, EXCHANGE OR OTHER
TRANSFER OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON
OTHER THAN TO A WHOLLY OWNED SUBSIDIARY OR, IN THE CASE OF DP&L, TO THE COMPANY
OR A WHOLLY OWNED SUBSIDIARY(IES) OF THE COMPANY; BUT NOT INCLUDING (I) A
MORTGAGE OR PLEDGE OF ASSETS GRANTED IN CONNECTION WITH A FINANCING OR (II) A
SPIN-OFF OR SALE OF ASSETS IF THE COMPANY CONTINUES IN EXISTENCE AND ITS COMMON
SHARES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE, QUOTED ON THE AUTOMATED
QUOTATION SYSTEM OF A NATIONAL SECURITIES ASSOCIATION OR TRADED IN THE
OVER-THE-COUNTER MARKET; OR


 


(D)     THE ORIGINAL DIRECTORS AND/OR THEIR SUCCESSORS DO NOT CONSTITUTE A
MAJORITY OF THE WHOLE BOARD OR THE BOARD OF DIRECTORS OF DP&L, AS THE CASE MAY
BE; OR


 


(E)     APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OR DP&L OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR DP&L, AS THE CASE MAY BE.


 


SECTION 2.5.     “COMPANY” MEANS DPL INC., AN OHIO CORPORATION, AND ANY ENTITY
THAT SUCCEEDS DPL INC. BY MERGER, REORGANIZATION OR OTHERWISE.

 

3

--------------------------------------------------------------------------------



 


SECTION 2.6.  “COMPENSATION” MEANS, FOR A PLAN YEAR, A PARTICIPANT’S ANNUAL BASE
SALARY AS OF THE END OF SUCH PLAN YEAR AND THE BENEFIT EARNED BY SUCH
PARTICIPANT UNDER THE COMPANY’S EXECUTIVE INCENTIVE COMPENSATION PROGRAM FOR
SUCH PLAN YEAR.


 


SECTION 2.7.  “COMPENSATION COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE
BOARD.


 


SECTION 2.8.  “CONTRIBUTIONS” MEANS THE CONTRIBUTIONS CREDITED PURSUANT TO
SECTION 3.1 OF THE PLAN.


 


SECTION 2.9.  “CONTROLLED GROUP” MEANS THE COMPANY AND ANY AND ALL OTHER
CORPORATIONS, TRADES AND/OR BUSINESSES, THE EMPLOYEES OF WHICH, TOGETHER WITH
EMPLOYEES OF THE COMPANY, ARE TREATED UNDER SECTION 414 OF THE CODE AS IF THEY
WERE EMPLOYED BY A SINGLE EMPLOYER.  EACH CORPORATION OR UNINCORPORATED TRADE OR
BUSINESS THAT IS OR WAS A MEMBER OF THE CONTROLLED GROUP SHALL BE REFERRED TO
HEREIN AS A “CONTROLLED GROUP MEMBER”, BUT ONLY DURING SUCH PERIOD AS IT IS OR
WAS SUCH A MEMBER.


 


SECTION 2.10.  “DISABILITY” MEANS A PARTICIPANT’S INABILITY TO PERFORM THE
DUTIES REQUIRED ON A FULL-TIME BASIS FOR A PERIOD OF SIX CONSECUTIVE MONTHS
BECAUSE OF PHYSICAL OR MENTAL ILLNESS OR OTHER PHYSICAL OR MENTAL DISABILITY OR
INCAPACITY.


 


SECTION 2.11.  “EMPLOYEE” MEANS A FULL-TIME SALARIED EMPLOYEE OF AN EMPLOYER.


 


SECTION 2.12.  “EMPLOYER” MEANS THE COMPANY AND ANY OTHER CONTROLLED GROUP
MEMBER.


 


SECTION 2.13.  “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


 


SECTION 2.14.  “HYPOTHETICAL INVESTMENT FUND” MEANS ANY INVESTMENT FUND
DESIGNATED BY THE COMPANY PURSUANT TO SECTION 8.1.


 


SECTION 2.15.  “PARTICIPANT” MEANS AN EMPLOYEE THAT THE COMPENSATION COMMITTEE
HAS DESIGNATED TO PARTICIPATE UNDER THIS PLAN AND WHO HAS EXECUTED A
PARTICIPATION AGREEMENT.


 


SECTION 2.16.  “PARTICIPATION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY
AND EACH EMPLOYEE THAT MUST BE EXECUTED AS A CONDITION OF THE PARTICIPANT’S
ELIGIBILITY FOR THIS PLAN.


 


SECTION 2.17.  “PLAN” MEANS THE DPL INC. SUPPLEMENTAL EXECUTIVE  DEFINED
CONTRIBUTION RETIREMENT PLAN, AS HEREIN SET FORTH AND AS THE SAME MAY FROM TIME
TO TIME BE AMENDED OR RESTATED.


 


SECTION 2.18.  “PLAN ADMINISTRATOR” MEANS THE COMPENSATION COMMITTEE.


 


SECTION 2.19.  “PLAN YEAR” MEANS THE CALENDAR YEAR.

 

4

--------------------------------------------------------------------------------



 


SECTION 2.20.  “QUALIFIED PLAN” MEANS THE DAYTON POWER AND LIGHT COMPANY
EMPLOYEE SAVINGS PLAN.


 


SECTION 2.21.  “RETIREMENT” MEANS THE PARTICIPANT’S TERMINATION OF EMPLOYMENT
WITH THE COMPANY UPON REACHING AGE 55 AND PROVIDING 10 YEARS OF SERVICE, AS SUCH
PHRASE IS DEFINED IN THE RETIREMENT INCOME PLAN OF THE DAYTON POWER AND LIGHT
COMPANY.


 


SECTION 2.22.  “SEPARATES FROM SERVICE” OR “SEPARATION FROM SERVICE” HAS THE
MEANING ASCRIBED TO SUCH PHRASE IN THE 409A GUIDANCE.


 


SECTION 2.23.  “UNFORSEEABLE EMERGENCY” MEANS AN EVENT WHICH RESULTS IN A SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM (A) AN ILLNESS OR ACCIDENT
OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE OR A DEPENDENT OF THE PARTICIPANT,
(B) LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY OR (C) OTHER SIMILAR
EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS
BEYOND THE CONTROL OF THE PARTICIPANT.


 


SECTION 2.24.  “VALUATION DATE” MEANS EACH DECEMBER 31, PLUS SUCH ADDITIONAL
DATE(S), IF ANY, SELECTED BY THE PLAN ADMINISTRATOR.  IN THE EVENT OF A CHANGE
OF CONTROL, THE TERM “VALUATION DATE” SHALL ALSO MEAN THE LAST DAY OF THE
CALENDAR MONTH IMMEDIATELY PRECEDING THE DATE OF THE CHANGE OF CONTROL.


 


SECTION 2.25.  “VESTING YEARS” HAS THE MEANING ASCRIBED TO SUCH PHRASE IN THE
RETIREMENT INCOME PLAN OF THE DAYTON POWER AND LIGHT COMPANY.


 


SECTION 2.26.  “VOTING STOCK” MEANS SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.


 


SECTION 2.27.  “409A GUIDANCE” HAS THE MEANING SET FORTH IN SECTION 1.3.


 


ARTICLE III - CONTRIBUTIONS


 


SECTION 3.1.  CONTRIBUTIONS.  FOR EACH PLAN YEAR, THE COMPANY SHALL CREDIT TO
THE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT AN AMOUNT (THE “CONTRIBUTION”)
EQUAL TO 15% OF THE AMOUNT, IF ANY, BY WHICH THE PARTICIPANT’S COMPENSATION FOR
SUCH PLAN YEAR EXCEEDS THE LIMIT ON COMPENSATION IMPOSED BY SECTION 401(A)(17)
OF THE CODE (THE “CODE LIMIT”) FOR THAT PLAN YEAR.  THE COMPANY SHALL CREDIT THE
CONTRIBUTION TO EACH PARTICIPANT’S ACCOUNT AS SOON AS PRACTICABLE AFTER THE
PARTICIPANT’S COMPENSATION FOR THE PLAN YEAR IS DETERMINED.


 


ARTICLE IV - ACCOUNTS


 


SECTION 4.1.  PARTICIPANTS’ ACCOUNTS.  THE COMPANY SHALL ESTABLISH AND MAINTAIN
ON ITS BOOKS AN ACCOUNT FOR EACH PARTICIPANT WHICH SHALL CONTAIN THE FOLLOWING
ENTRIES:


 


(A)           CREDITS FOR THE CONTRIBUTIONS DESCRIBED IN SECTION 3.1.

 

5

--------------------------------------------------------------------------------



 


(B)           CREDITS OR CHARGES REPRESENTING THE INCOME, EXPENSES, GAINS OR
LOSSES ALLOCABLE TO THE PARTICIPANT’S ACCOUNT WHICH WOULD BE APPLICABLE IF SUCH
ACCOUNT HAD BEEN INVESTED ON A TAX DEFERRED BASIS IN THE HYPOTHETICAL INVESTMENT
FUND(S) SELECTED BY THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY AS PROVIDED
IN SECTION 8.1.  THE ENTRIES PROVIDED BY THIS SUBSECTION SHALL CONTINUE TO BE
MADE UNTIL THE PARTICIPANT’S ENTIRE ACCOUNT HAS BEEN DISTRIBUTED TO THE
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY PURSUANT TO ARTICLE VI.


 


(C)           DEBITS FOR ANY DISTRIBUTIONS MADE FROM THE ACCOUNT AND ANY AMOUNTS
FORFEITED UNDER SECTION 5.2.


 


SECTION 4.2.  EFFECT ON OTHER BENEFITS.  BENEFITS PAYABLE TO OR WITH RESPECT TO
A PARTICIPANT UNDER ANY OTHER EMPLOYER SPONSORED (QUALIFIED OR NONQUALIFIED)
PLAN, IF ANY, ARE IN ADDITION TO THOSE PROVIDED UNDER THIS PLAN.


 


ARTICLE V - VESTING


 


SECTION 5.1.  VESTING.  A PARTICIPANT SHALL BECOME 100% VESTED IN ALL AMOUNTS
CREDITED TO THE PARTICIPANT’S ACCOUNT HEREUNDER UPON COMPLETION OF FIVE VESTING
YEARS.  IN ADDITION, A PARTICIPANT SHALL BECOME 100% VESTED IN ALL AMOUNTS
CREDITED TO THE PARTICIPANT’S ACCOUNT HEREUNDER UPON THE PARTICIPANT’S DEATH OR
DISABILITY OR UPON A CHANGE OF CONTROL.


 


SECTION 5.2.  FORFEITURES.  IF A PARTICIPANT SEPARATES FROM SERVICE (OTHER THAN
BY REASON OF DEATH OR DISABILITY) PRIOR TO BECOMING 100% VESTED IN THE
PARTICIPANT’S ACCOUNT, THE PARTICIPANT’S ACCOUNT SHALL BE FORFEITED AS OF THE
DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE.


 


ARTICLE VI - DISTRIBUTION OF BENEFITS TO PARTICIPANTS


 


SECTION 6.1.  TIME AND MANNER OF PAYMENT.


 


(A)           UPON THE SEPARATION FROM SERVICE (OTHER THAN BY REASON OF DEATH)
OF A PARTICIPANT WHO IS 100% VESTED IN HIS OR HER ACCOUNT, THE PARTICIPANT’S
ACCOUNT SHALL BE PAID OR COMMENCE TO BE PAID TO HIM OR HER ON THE FIRST DAY OF
THE SEVENTH MONTH FOLLOWING SUCH PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY.  NOTWITHSTANDING THE FOREGOING SENTENCE, SUBJECT TO SUBSECTION (C),
UPON A CHANGE OF CONTROL OR UPON A PARTICIPANT’S DISABILITY, THE PARTICIPANT’S
ACCOUNT SHALL BE PAID NO LATER THAN 90 DAYS FOLLOWING SUCH CHANGE OF CONTROL OR
DISABILITY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE PARTICIPANT SHALL
NOT HAVE A RIGHT TO DESIGNATE THE TAXABLE YEAR OF THE PAYMENT   UPON THE DEATH
OF A PARTICIPANT, THE PARTICIPANT’S ACCOUNT SHALL BE PAID AT THE TIME PROVIDED
IN SECTION 7.3.


 


(B)           THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN THE FOLLOWING MANNER:


 

(I)            IF THE PARTICIPANT’S SEPARATION FROM SERVICE IS ON ACCOUNT OF
RETIREMENT:

 

6

--------------------------------------------------------------------------------


 

(1)           THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN THE FORM OF FIVE ANNUAL
CASH INSTALLMENTS (A) WITH THE FIRST INSTALLMENT BEING PAYABLE AT THE TIME
PRESCRIBED IN SUBSECTION (A) OF THIS SECTION AND EACH OTHER INSTALLMENT BEING
PAYABLE ON THE ANNIVERSARY DATE OF THE DATE OF PAYMENT OF THE FIRST INSTALLMENT
AND (B) WITH THE AMOUNT OF EACH INSTALLMENT EQUAL TO THE VALUE OF THE
PARTICIPANT’S ACCOUNT ON THE VALUATION DATE IMMEDIATELY PRECEDING THE DATE FOR
PAYMENT OF THE INSTALLMENT MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS
ONE AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF REMAINING INSTALLMENTS;
AND

 

(2)           NOTWITHSTANDING THE FOREGOING, IF THE BALANCE IN THE PARTICIPANT’S
ACCOUNT IS $100,000 OR LESS, THE PARTICIPANT’S ENTIRE ACCOUNT SHALL BE PAID IN
THE FORM OF A LUMP SUM CASH PAYMENT AT THE TIME PRESCRIBED IN SUBSECTION (A).

 

(II)           IF THE PARTICIPANT’S SEPARATION FROM SERVICE IS OTHER THAN ON
ACCOUNT OF RETIREMENT, DEATH OR DISABILITY, THE PARTICIPANT’S ACCOUNT SHALL BE
PAID IN THE FORM OF A LUMP SUM CASH PAYMENT AT THE TIME PRESCRIBED IN SUBSECTION
(A).

 

(III)          IF THE PARTICIPANT’S SEPARATION FROM SERVICE IS ON ACCOUNT OF
DEATH, THE PARTICIPANT’S ACCOUNT SHALL BE PAID AS PROVIDED IN SECTION 7.3.

 

(IV)          SUBJECT TO SUBSECTION (C), UPON THE PARTICIPANT’S DISABILITY OR
UPON A CHANGE OF CONTROL, THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN THE FORM OF
A LUMP SUM CASH PAYMENT AT THE TIME PRESCRIBED IN SUBSECTION (A).

 


(C)           TO THE EXTENT (I) A PARTICIPANT WOULD BE ENTITLED TO PAYMENT UPON
THE OCCURRENCE OF A CHANGE OF CONTROL PURSUANT TO SUBSECTION (A) AND SUCH CHANGE
OF CONTROL DOES NOT CONSTITUTE A “CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL”
OR A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS” OF THE
COMPANY WITHIN THE MEANING OF SECTION 409A(A)(2)(A)(V) OF THE CODE, OR (II) A
PARTICIPANT WOULD BE ENTITLED TO PAYMENT UPON THE PARTICIPANT’S DISABILITY
PURSUANT TO SUBSECTION (A) AND SUCH PARTICIPANT IS NOT CONSIDERED TO BE
“DISABLED” WITHIN THE MEANING OF SECTION 409A(A)(2)(C) OF THE CODE, THEN,
NOTWITHSTANDING THAT THE PARTICIPANT SHALL BE DEEMED TO BE VESTED IN HIS OR HER
ACCOUNT PURSUANT TO SECTION 5.1 UPON THE OCCURRENCE OF THE CHANGE OF CONTROL OR
THE OCCURRENCE OF THE DISABILITY, AS THE CASE MAY BE, PAYMENT WILL BE MADE, TO
THE EXTENT NECESSARY TO COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE,
TO THE PARTICIPANT ON THE EARLIER OF (1) THE FIRST DAY OF THE SEVENTH MONTH
FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE WITH THE COMPANY OR (2) THE
PARTICIPANT’S DEATH.


 


SECTION 6.2.  LIABILITY FOR PAYMENT/EXPENSES.  THE EMPLOYER BY WHICH THE
PARTICIPANT WAS LAST EMPLOYED PRIOR TO THE PARTICIPANT’S SEPARATION FROM SERVICE
OR DEATH SHALL PAY THE PARTICIPANT’S VESTED ACCOUNT TO THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, BUT SUCH EMPLOYER’S LIABILITY SHALL BE LIMITED TO ITS
PROPORTIONATE SHARE OF THE ACCOUNT, AS HEREINAFTER PROVIDED.  IF THE ACCOUNT
PAYABLE TO OR ON BEHALF OF A PARTICIPANT IS BASED ON THE PARTICIPANT’S
EMPLOYMENT WITH MORE THAN ONE EMPLOYER, THE LIABILITY FOR

 

7

--------------------------------------------------------------------------------



 


THE PAYMENT OF SUCH ACCOUNT SHALL BE SHARED BY ALL SUCH EMPLOYERS (BY
REIMBURSEMENT TO THE EMPLOYER MAKING SUCH PAYMENT) AS MAY BE AGREED TO AMONG
THEM IN GOOD FAITH AND AS WILL PERMIT THE DEDUCTION (FOR PURPOSES OF FEDERAL
INCOME TAX) BY EACH SUCH EMPLOYER OF ITS PORTION OF THE PAYMENTS MADE AND TO BE
MADE HEREUNDER.  EXPENSES OF ADMINISTERING THE PLAN SHALL BE PAID BY THE
EMPLOYERS, AS DIRECTED BY THE COMPANY.


 


SECTION 6.3.  PROHIBITION ON ACCELERATION OF DISTRIBUTIONS.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, THE TIME FOR PAYMENT OR THE SCHEDULE OF
ANY PAYMENT WITH RESPECT TO A PARTICIPANT’S ACCOUNT AS PROVIDED UNDER THE PLAN
SHALL NOT BE ACCELERATED (WITHIN THE MEANING OF THE SECTION 409A GUIDANCE)
EXCEPT AS FOLLOWS:


 


(A)           TO THE EXTENT NECESSARY TO COMPLY WITH TERMS OF A DOMESTIC
RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE CODE), THE PLAN MAY
PERMIT SUCH ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT OF ALL OR A
PORTION OF A PARTICIPANT’S ACCOUNT TO AN INDIVIDUAL OTHER THAN THE PARTICIPANT;


 


(B)           TO THE EXTENT NECESSARY TO COMPLY WITH A CERTIFICATE OF
DIVESTITURE (AS DEFINED IN SECTION 1043(B)(2) OF THE CODE), THE PLAN MAY PERMIT
THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT OF A PARTICIPANT’S
ACCOUNT;


 


(C)           THE PLAN MAY PERMIT ACCELERATION OF THE TIME FOR PAYMENT OR
SCHEDULE OF A PAYMENT WITH RESPECT TO A PARTICIPANT’S ACCOUNT IN ORDER (I) TO
PAY THE FEDERAL INSURANCE CONTRIBUTIONS ACT (“FICA”) TAX IMPOSED UNDER SECTIONS
3101 AND 3121(V)(2) OF THE CODE ON COMPENSATION DEFERRED UNDER THE PLAN (THE
“FICA AMOUNT”), (II) PAY THE INCOME TAX AT SOURCE ON WAGES IMPOSED UNDER SECTION
3401 OF THE CODE ON THE FICA AMOUNT, AND (III) PAY THE ADDITIONAL INCOME TAX AT
SOURCE ON WAGES ATTRIBUTABLE TO THE PYRAMIDING OF SECTION 3401 WAGES AND TAXES,
PROVIDED THAT THE TOTAL PAYMENT PERMISSIBLE UNDER THIS ACCELERATION PROVISION
SHALL NOT EXCEED THE AGGREGATE OF THE FICA AMOUNT AND THE INCOME TAX WITHHOLDING
RELATED TO SUCH FICA AMOUNT;


 


(D)           THE COMPANY AT ANY TIME, UPON WRITTEN REQUEST OF THE PARTICIPANT,
MAY CAUSE TO BE PAID TO SUCH PARTICIPANT, AN AMOUNT EQUAL TO ALL OR ANY PART OF
THE PARTICIPANT’S ACCOUNT IF THE COMPANY DETERMINES, BASED ON SUCH REASONABLE
EVIDENCE THAT IT SHALL REQUIRE, THAT SUCH A PAYMENT IS NECESSARY FOR THE PURPOSE
OF ALLEVIATING THE CONSEQUENCES OF AN UNFORSEEABLE EMERGENCY.  PAYMENTS OF
AMOUNTS BECAUSE OF AN UNFORSEEABLE EMERGENCY MAY NOT EXCEED THE AMOUNT NECESSARY
TO SATISFY THE UNFORSEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES
REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION AFTER TAKING INTO ACCOUNT
THE EXTENT TO WHICH THE HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE BY LIQUIDATION OF THE PARTICIPANT’S
ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE
SEVERE FINANCIAL HARDSHIP); AND


 


(E)           THE PLAN MAY PERMIT ACCELERATION OF THE TIME FOR PAYMENT OR
SCHEDULE OF A PAYMENT WITH RESPECT TO A PARTICIPANT’S ACCOUNT IN SUCH OTHER
CIRCUMSTANCES AS PRESCRIBED IN THE 409A GUIDANCE AND IN ACCORDANCE WITH SUCH
409A GUIDANCE.

 

8

--------------------------------------------------------------------------------



 


ARTICLE VII - BENEFICIARIES


 


SECTION 7.1.  BENEFICIARY DESIGNATIONS.  A DESIGNATION OF A BENEFICIARY
HEREUNDER MAY BE MADE ONLY BY AN INSTRUMENT (IN FORM ACCEPTABLE TO THE PLAN
ADMINISTRATOR) SIGNED BY THE PARTICIPANT AND FILED WITH THE PLAN ADMINISTRATOR
PRIOR TO THE PARTICIPANT’S DEATH.  THE BENEFICIARY HEREUNDER NEED NOT BE THE
SAME AS UNDER OTHER RETIREMENT PLANS IN WHICH PARTICIPANT PARTICIPATES.  IN THE
ABSENCE OF A BENEFICIARY DESIGNATION AND AT ANY OTHER TIME WHEN THERE IS NO
EXISTING BENEFICIARY DESIGNATED HEREUNDER, THE BENEFICIARY OF A PARTICIPANT
SHALL BE THE PARTICIPANT’S BENEFICIARY UNDER THE QUALIFIED PLAN.  A PERSON
DESIGNATED BY A PARTICIPANT AS THE PARTICIPANT’S BENEFICIARY WHO OR WHICH CEASES
TO EXIST SHALL NOT BE ENTITLED TO ANY PART OF ANY PAYMENT THEREAFTER TO BE MADE
TO THE PARTICIPANT’S BENEFICIARY UNLESS THE PARTICIPANT’S DESIGNATION
SPECIFICALLY PROVIDED TO THE CONTRARY.  IF TWO OR MORE PERSONS DESIGNATED AS A
PARTICIPANT’S BENEFICIARY ARE IN EXISTENCE, THE AMOUNT OF ANY PAYMENT TO THE
BENEFICIARY UNDER THIS PLAN SHALL BE DIVIDED EQUALLY AMONG SUCH PERSONS UNLESS
THE PARTICIPANT’S DESIGNATION SPECIFICALLY PROVIDES FOR A DIFFERENT ALLOCATION.


 


SECTION 7.2.  CHANGE IN BENEFICIARY.


 


(A)           ANYTHING HEREIN OR IN THE QUALIFIED PLAN TO THE CONTRARY
NOTWITHSTANDING, A PARTICIPANT MAY, AT ANY TIME AND FROM TIME TO TIME, CHANGE A
BENEFICIARY DESIGNATION HEREUNDER WITHOUT THE CONSENT OF ANY EXISTING
BENEFICIARY OR ANY OTHER PERSON.


 


(B)           ANY CHANGE IN BENEFICIARY SHALL BE MADE BY GIVING WRITTEN NOTICE
THEREOF TO THE PLAN ADMINISTRATOR AND ANY CHANGE SHALL BE EFFECTIVE ONLY IF
RECEIVED PRIOR TO THE DEATH OF THE PARTICIPANT.


 


SECTION 7.3.  DISTRIBUTIONS TO BENEFICIARIES.  UPON THE DEATH OF A PARTICIPANT
WHO HAD COMMENCED TO RECEIVE PAYMENT OF HIS OR HER ACCOUNT PRIOR TO HIS OR HER
DEATH IN THE FORM OF INSTALLMENTS (AS PROVIDED IN SECTION 6.1(B)), ANY UNPAID
INSTALLMENTS SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY AT THE SAME TIME
THAT THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT HAD THE PARTICIPANT NOT DIED
(AS PROVIDED IN SECTION 6.1(B)).  UPON THE DEATH OF ANY OTHER PARTICIPANT, THE
ENTIRE ACCOUNT OF THE PARTICIPANT SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY
IN A LUMP SUM CASH PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S
DEATH, BUT IN NO EVENT LATER THAN 60 DAYS AFTER THE COMPANY RECEIVES NOTICE OF
THE PARTICIPANT’S DEATH.  NOTWITHSTANDING THE FOREGOING, DISTRIBUTIONS TO
BENEFICIARIES OF AMOUNTS THAT ARE ALLOCATED TO PARTICIPANTS’ ACCOUNTS SHALL BE
MADE IN A MANNER THAT SATISFIES THE REQUIREMENTS OF CODE SECTION 409A.


 


ARTICLE VIII - INVESTMENT OF ACCOUNTS


 


SECTION 8.1.  HYPOTHETICAL INVESTMENT FUND(S).  THE COMPANY SHALL DESIGNATE AS A
HYPOTHETICAL INVESTMENT FUND OR FUNDS UNDER THIS PLAN ONE OR MORE OF THE
INVESTMENT FUNDS PROVIDED UNDER THE QUALIFIED PLAN OR OFFERED BY THE TRUSTEE
THEREUNDER.  ANY SUCH DESIGNATION SHALL BE IN A WRITING WHICH MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME BY THE COMPANY PURSUANT TO RULES ADOPTED BY THE
COMPANY.  EACH PARTICIPANT (OR

 

9

--------------------------------------------------------------------------------



 


THE PARTICIPANT’S BENEFICIARY) SHALL ELECT A HYPOTHETICAL INVESTMENT FUND (OR,
IF PERMITTED BY RULES ADOPTED BY THE COMPANY, ONE OR MORE HYPOTHETICAL
INVESTMENT FUNDS) FOR THE PURPOSES OF SECTION 4.1.  SUCH AN ELECTION MAY BE MADE
IN ACCORDANCE WITH RULES AND PROCEDURES ESTABLISHED BY THE COMPANY.  A
PARTICIPANT OR BENEFICIARY MAY CHANGE THE PARTICIPANT’S (OR BENEFICIARY’S, AS
THE CASE MAY BE) HYPOTHETICAL INVESTMENT FUND ELECTION TO ANOTHER ELECTION AT
TIMES SPECIFIED IN RULES ADOPTED BY THE COMPANY AND, FROM AND AFTER THE
EFFECTIVE DATE OF SUCH CHANGE, THE PARTICIPANT’S (OR BENEFICIARY’S, AS THE CASE
MAY BE) NEW HYPOTHETICAL INVESTMENT FUND ELECTION SHALL BE APPLICABLE.  IN THE
ABSENCE OF A HYPOTHETICAL INVESTMENT ELECTION BY A PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, THE COMPANY SHALL SELECT THE HYPOTHETICAL INVESTMENT
FUND(S) WHICH SHALL BE APPLICABLE TO SUCH PERSON’S ACCOUNT.


 


ARTICLE IX - MISCELLANEOUS


 


SECTION 9.1.  LIABILITY OF EMPLOYERS.  NOTHING IN THIS PLAN SHALL CONSTITUTE THE
CREATION OF A TRUST OR OTHER FIDUCIARY RELATIONSHIP BETWEEN AN EMPLOYER AND ANY
PARTICIPANT, BENEFICIARY OR ANY OTHER PERSON.


 


SECTION 9.2.  LIMITATION ON RIGHTS OF PARTICIPANTS AND BENEFICIARIES - NO LIEN. 
THIS PLAN IS DESIGNED TO BE AN UNFUNDED, NONQUALIFIED PLAN.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO CREATE A TRUST OR LIEN IN FAVOR OF ANY PARTICIPANT OR
BENEFICIARY ON ANY ASSETS OF AN EMPLOYER.  THE EMPLOYERS SHALL HAVE NO
OBLIGATION TO PURCHASE ANY ASSETS THAT DO NOT REMAIN SUBJECT TO THE CLAIMS OF
THE CREDITORS OF THE EMPLOYERS FOR USE IN CONNECTION WITH THE PLAN.  NO
PARTICIPANT OR BENEFICIARY OR ANY OTHER PERSON SHALL HAVE ANY PREFERRED CLAIM
ON, OR ANY BENEFICIAL OWNERSHIP INTEREST IN, ANY ASSETS OF AN EMPLOYER PRIOR TO
THE TIME THAT SUCH ASSETS ARE PAID TO THE PARTICIPANT OR BENEFICIARY AS PROVIDED
HEREIN.  EACH PARTICIPANT AND BENEFICIARY SHALL HAVE THE STATUS OF A GENERAL
UNSECURED CREDITOR OF THE EMPLOYERS.  THE AMOUNT STANDING TO THE CREDIT OF ANY
PARTICIPANT’S ACCOUNT IS PURELY NOTIONAL AND AFFECTS ONLY THE CALCULATION OF
BENEFITS PAYABLE TO OR IN RESPECT OF HIM OR HER.  IT DOES NOT GIVE THE
PARTICIPANT ANY RIGHT OR ENTITLEMENT (WHETHER LEGAL, EQUITABLE OR OTHERWISE) TO
ANY PARTICULAR ASSETS HELD FOR THE PURPOSES OF THE PLAN OR OTHERWISE.


 


SECTION 9.3.  NO GUARANTEE OF EMPLOYMENT.  NOTHING IN THIS PLAN SHALL BE
CONSTRUED AS GUARANTEEING FUTURE EMPLOYMENT TO PARTICIPANTS.  A PARTICIPANT
CONTINUES TO BE AN EMPLOYEE OF THE EMPLOYERS SOLELY AT THE WILL OF THE EMPLOYERS
SUBJECT TO DISCHARGE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


SECTION 9.4.  PAYMENT TO GUARDIAN.  IF A BENEFIT PAYABLE HEREUNDER IS PAYABLE TO
A MINOR, TO A PERSON DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING
THE DISPOSITION OF THE PARTICIPANT’S PROPERTY, THE PLAN ADMINISTRATOR MAY DIRECT
PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING
THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT OR PERSON.  THE PLAN
ADMINISTRATOR MAY REQUIRE SUCH PROOF OF INCOMPETENCY, MINORITY, INCAPACITY OR
GUARDIANSHIP AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF THE BENEFIT. 
SUCH DISTRIBUTION SHALL COMPLETELY DISCHARGE THE EMPLOYERS FROM ALL LIABILITY
WITH RESPECT TO SUCH BENEFIT.

 

10

--------------------------------------------------------------------------------



 


SECTION 9.5.  ASSIGNMENT.


 


(A)           SUBJECT TO SUBSECTION (B), NO RIGHT OR INTEREST UNDER THIS PLAN OF
ANY PARTICIPANT OR BENEFICIARY SHALL BE ASSIGNABLE OR TRANSFERABLE IN ANY MANNER
OR BE SUBJECT TO ALIENATION, ANTICIPATION, SALE, PLEDGE, ENCUMBRANCE OR OTHER
LEGAL PROCESS OR IN ANY MANNER BE LIABLE FOR OR SUBJECT TO THE DEBTS OR
LIABILITIES OF THE PARTICIPANT OR BENEFICIARY.


 


(B)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PROVIDED IN
SECTION 6.3, THE PLAN ADMINISTRATOR SHALL HONOR A JUDGMENT, ORDER OR DECREE FROM
A STATE DOMESTIC RELATIONS COURT WHICH REQUIRES THE PAYMENT OF ALL OR A PART OF
A PARTICIPANT’S VESTED ACCOUNT UNDER THIS PLAN TO AN “ALTERNATE PAYEE” AS
DEFINED IN SECTION 414(P) OF THE CODE.


 


SECTION 9.6.  SEVERABILITY.  IF ANY PROVISION OF THIS PLAN OR THE APPLICATION
THEREOF TO ANY CIRCUMSTANCE(S) OR PERSON(S) IS HELD TO BE INVALID BY A COURT OF
COMPETENT JURISDICTION, THE REMAINDER OF THE PLAN AND THE APPLICATION OF SUCH
PROVISION TO OTHER CIRCUMSTANCES OR PERSONS SHALL NOT BE AFFECTED THEREBY.


 


SECTION 9.7.  GOVERNING LAW.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 1.3 AND
EXCEPT WHEN PREEMPTED BY FEDERAL LAW, THIS PLAN SHALL BE REGULATED, CONSTRUED
AND ADMINISTERED UNDER THE LAWS OF THE STATE OF OHIO.


 


ARTICLE X - ADMINISTRATION OF PLAN


 


SECTION 10.1.  ADMINISTRATION.


 


(A)           THE PLAN SHALL BE ADMINISTERED BY THE PLAN ADMINISTRATOR.  THE
PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO INTERPRET WHERE NECESSARY ALL
PROVISIONS OF THE PLAN (INCLUDING, WITHOUT LIMITATION, BY SUPPLYING OMISSIONS
FROM, CORRECTING DEFICIENCIES IN, OR RESOLVING INCONSISTENCIES OR AMBIGUITIES
IN, THE LANGUAGE OF THE PLAN), TO MAKE FACTUAL FINDINGS WITH RESPECT TO ANY
ISSUE ARISING UNDER THE PLAN, TO DETERMINE THE RIGHTS AND STATUS UNDER THE PLAN
OF PARTICIPANTS OR OTHER PERSONS, TO RESOLVE QUESTIONS (INCLUDING FACTUAL
QUESTIONS) OR DISPUTES ARISING UNDER THE PLAN AND TO MAKE ANY DETERMINATIONS
WITH RESPECT TO THE BENEFITS PAYABLE UNDER THE PLAN AND THE PERSONS ENTITLED
THERETO AS MAY BE NECESSARY FOR THE PURPOSES OF THE PLAN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PLAN ADMINISTRATOR IS HEREBY GRANTED THE
AUTHORITY (I) TO DETERMINE WHETHER A PARTICULAR EMPLOYEE IS A PARTICIPANT, AND
(II) TO DETERMINE IF A PERSON IS ENTITLED TO BENEFITS HEREUNDER AND, IF SO, THE
AMOUNT AND DURATION OF SUCH BENEFITS.  THE PLAN ADMINISTRATOR’S DETERMINATION OF
THE RIGHTS OF ANY PERSON HEREUNDER SHALL BE FINAL AND BINDING ON ALL PERSONS,
SUBJECT ONLY TO THE PROVISIONS OF SECTION 10.3, 10.4 AND 10.5 HEREOF.


 


(B)           THE PLAN ADMINISTRATOR MAY DELEGATE ANY OF ITS ADMINISTRATIVE
DUTIES, INCLUDING, WITHOUT LIMITATION, DUTIES WITH RESPECT TO THE PROCESSING,
REVIEW, INVESTIGATION, APPROVAL AND PAYMENT OF BENEFITS, TO A NAMED
ADMINISTRATOR OR ADMINISTRATORS.

 

11

--------------------------------------------------------------------------------



 


SECTION 10.2.  REGULATIONS.  THE PLAN ADMINISTRATOR SHALL PROMULGATE ANY
RULES AND REGULATIONS IT DEEMS NECESSARY IN ORDER TO CARRY OUT THE PURPOSES OF
THE PLAN OR TO INTERPRET THE PROVISIONS OF THE PLAN; PROVIDED, HOWEVER, THAT NO
RULE, REGULATION OR INTERPRETATION SHALL BE CONTRARY TO THE PROVISIONS OF THE
PLAN OR THE 409A GUIDANCE.  THE RULES, REGULATIONS AND INTERPRETATIONS MADE BY
THE PLAN ADMINISTRATOR SHALL, SUBJECT ONLY TO THE PROVISIONS OF SECTION 10.3,
10.4 AND 10.5 HEREOF, BE FINAL AND BINDING ON ALL PERSONS.


 


SECTION 10.3.  CLAIMS PROCEDURES.


 


(A)           THE PLAN ADMINISTRATOR SHALL DETERMINE THE RIGHTS OF ANY PERSON TO
ANY BENEFIT HEREUNDER.  ANY PERSON WHO BELIEVES THAT HE OR SHE HAS NOT RECEIVED
THE BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE PLAN MUST FILE A CLAIM IN
WRITING WITH THE PLAN ADMINISTRATOR SPECIFYING THE BASIS FOR HIS OR HER CLAIM
AND THE FACTS UPON WHICH HE OR SHE RELIES IN MAKING SUCH A CLAIM.


 


(B)           THE PLAN ADMINISTRATOR WILL NOTIFY THE CLAIMANT OF ITS DECISION
REGARDING HIS OR HER CLAIM WITHIN A REASONABLE PERIOD OF TIME, BUT NOT LATER
THAN 90 DAYS FOLLOWING THE DATE ON WHICH THE CLAIM IS FILED, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND THE CLAIMANT IS
NOTIFIED IN WRITING OF THE REASONS FOR AN EXTENSION OF TIME PRIOR TO THE END OF
THE INITIAL 90-DAY PERIOD AND THE DATE BY WHICH THE PLAN ADMINISTRATOR EXPECTS
TO MAKE THE FINAL DECISION.  IN NO EVENT WILL THE PLAN ADMINISTRATOR BE GIVEN AN
EXTENSION FOR PROCESSING THE CLAIM BEYOND 180 DAYS AFTER THE DATE ON WHICH THE
CLAIM IS FIRST FILED WITH THE PLAN ADMINISTRATOR.


 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(I)            THE SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)           A SPECIFIC REFERENCE TO THE PERTINENT PLAN PROVISION(S) ON WHICH
THE DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ADDITIONAL INFORMATION OR MATERIAL NECESSARY FOR
THE CLAIMANT TO PERFECT HIS OR HER CLAIM, IF ANY, AND AN EXPLANATION OF WHY SUCH
INFORMATION OR MATERIAL IS NECESSARY; AND

 

(IV)          AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURE AND THE
APPLICABLE TIME LIMITS UNDER SUCH PROCEDURE AND A STATEMENT AS TO THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA AFTER ALL OF THE PLAN’S REVIEW
PROCEDURES HAVE BEEN SATISFIED.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

12

--------------------------------------------------------------------------------


 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

                (A)          The specific reason(s) for the denial;

 

                (B)           A reference to the specific Plan provision(s) on
which the denial is based;

 

                (C)           A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
information relevant to the claimant’s claim for benefits; and

 

                (D)          A statement describing any voluntary appeal
procedures offered by the Plan and a statement of the claimant’s right to bring
a civil action under ERISA.

 


(C)           THE PLAN ADMINISTRATOR’S DECISION ON REVIEW SHALL BE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FINAL AND BINDING ON ALL INTERESTED PERSONS.


 


SECTION 10.4.  ARBITRATION.


 

(a)           After a Participant has exhausted all administrative remedies as
provided in Section 10.3, any disputes arising hereunder may, at the election of
the Participant, be submitted for non-binding arbitration to an arbitrator
appointed under the auspices of the American Arbitration Association (“AAA”)
office in Cincinnati, Ohio, or if closer, the AAA office that is located in a
U.S. city nearest to the general corporate offices of the Company for resolution
under the AAA Employment Dispute Arbitration Rules.  Such arbitration shall be
held in such place as the parties and the arbitrator shall mutually agree.  The
arbitrator shall apply applicable Federal and state law, including ERISA.  The
provisions of ERISA, including, but not limited to, preemption, review of
claims, and standards of review, shall be applied by the arbitrator to the same
extent as if the matter were proceeding in federal court.  The state law applied
shall be the law of

 

13

--------------------------------------------------------------------------------


 

the state in which the general corporate offices of the Company are located
(Ohio as of the date hereof).  The entire cost of the proceedings, except for
the Participant’s attorney’s fees and costs, shall be borne by the Company.

 

(b)           If, following exhaustion of all administrative remedies as
provided in Section 10.3 and Subsection (a) above, the Participant pursues
litigation with respect to a dispute arising hereunder and prevails in such
litigation, the Company shall reimburse the Participant for attorneys’ and
related fees and expenses incurred by the Participant prior to December 31 of
the year following the year in which the Participant’s Separation from Service
occurred with respect to such litigation in an aggregate amount not to exceed
the amount of the Participant’s most recent base salary.  Such reimbursements
must be paid no later than December 31 of the second year following the year in
which the Participant’s Separation from Service occurred.

 


SECTION 10.5.  REVOCABILITY OF PLAN ADMINISTRATOR/EMPLOYER ACTION.  ANY ACTION
TAKEN BY THE PLAN ADMINISTRATOR OR AN EMPLOYER WITH RESPECT TO THE RIGHTS OR
BENEFITS UNDER THE PLAN OF ANY PERSON SHALL BE REVOCABLE BY THE PLAN
ADMINISTRATOR OR THE EMPLOYER AS TO PAYMENTS NOT YET MADE TO SUCH PERSON, AND
ACCEPTANCE OF ANY BENEFITS UNDER THE PLAN CONSTITUTES ACCEPTANCE OF AND
AGREEMENT TO THE PLAN ADMINISTRATOR’S OR THE EMPLOYER’S MAKING ANY APPROPRIATE
ADJUSTMENTS IN FUTURE PAYMENTS TO SUCH PERSON TO RECOVER FROM SUCH PERSON ANY
EXCESS PAYMENT OR MAKE UP ANY UNDERPAYMENT PREVIOUSLY MADE TO HIM OR HER.


 


SECTION 10.6.  AMENDMENT.


 


(A)           THE COMPENSATION COMMITTEE MAY AT ANY TIME (WITHOUT THE CONSENT OF
THE EMPLOYEES) AMEND ANY OR ALL OF THE PROVISIONS OF THIS PLAN, EXCEPT THAT NO
SUCH AMENDMENT MAY ADVERSELY AFFECT THE AMOUNT OF ANY PARTICIPANT’S ACCRUED
BENEFIT AS OF THE DATE OF SUCH AMENDMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AFFECTED PARTICIPANT.  A PROPER AMENDMENT OF THIS PLAN AUTOMATICALLY SHALL
EFFECT A CORRESPONDING AMENDMENT TO ALL PARTICIPANTS’ RIGHTS HEREUNDER.


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPENSATION
COMMITTEE SHALL HAVE THE AUTHORITY TO ADOPT AN AMENDMENT TO THE PLAN THAT
CONFORMS THE TERMS OF THE PLAN TO THE REQUIREMENTS OF SECTION 409A OF THE CODE
AT SUCH TIME AS THE COMPANY DETERMINES IS NECESSARY TO COMPLY WITH THE 409A
GUIDANCE.


 


SECTION 10.7.  TERMINATION.


 


(A)           THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY TERMINATE
THIS PLAN AT ANY TIME AND FOR ANY REASON WHATSOEVER, EXCEPT THAT, SUBJECT TO
SUBSECTION (B) HEREOF, NO SUCH TERMINATION MAY ADVERSELY AFFECT THE AMOUNT OF
ANY PARTICIPANT’S ACCRUED BENEFIT AS OF THE DATE OF SUCH TERMINATION, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE AFFECTED PARTICIPANT.  NOTWITHSTANDING THE
PRECEDING SENTENCE, THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY
TERMINATE THIS PLAN TO THE EXTENT AND IN CIRCUMSTANCES DESCRIBED IN TREAS. REG.
§ 1.409A-3(J)(4)(IX), OR ANY SUCCESSOR PROVISION.  A PROPER TERMINATION OF THIS
PLAN AUTOMATICALLY SHALL EFFECT A TERMINATION OF ALL

 

14

--------------------------------------------------------------------------------



 


PARTICIPANTS’ RIGHTS AND BENEFITS HEREUNDER WITHOUT FURTHER ACTION.  WRITTEN
NOTICE OF ANY TERMINATION SHALL BE GIVEN TO THE PARTICIPANTS AS SOON AS
PRACTICABLE AFTER A PROPER TERMINATION.


 


(B)           ANY EMPLOYER (OTHER THAN THE COMPANY) THAT ADOPTS THE PLAN MAY
ELECT TO WITHDRAW FROM THE PLAN AND SUCH WITHDRAWAL SHALL CONSTITUTE A
TERMINATION OF THE PLAN AS TO SUCH EMPLOYER; PROVIDED, HOWEVER, THAT SUCH
TERMINATING EMPLOYER SHALL CONTINUE TO BE AN EMPLOYER FOR PURPOSES HEREOF AS TO
PARTICIPANTS OR BENEFICIARIES TO WHOM IT OWES OBLIGATIONS HEREUNDER.  SUCH
WITHDRAWAL AND TERMINATION SHALL BE EXPRESSED IN AN INSTRUMENT EXECUTED BY THE
TERMINATING EMPLOYER AND FILED WITH THE COMPANY, AND SHALL BECOME EFFECTIVE AS
OF THE DATE DESIGNATED IN SUCH INSTRUMENT OR, IF NO SUCH DATE IS SPECIFIED, ON
THE DATE OF ITS EXECUTION.

 

15

--------------------------------------------------------------------------------